Rt

NO SUmmens | 5&4 | suse

=
oO

=
=

_"
ho

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 1of11

——_LoDGep ~~ ENTERED

———— RECEIvep

SG MAY 13 2991

eLern if SEATTLE

py STERN DISTRICT UF WAStN oro
DEPUTy
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
SEATTLE DIVISION
AMANA GLOBAL COMPANY, asole > | . &SM
proprietorship company, and HAFID )~ “Case No.

TAHRAOUI, an individual,
VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS
AND INJUNCTIVE RELIEF

Plaintiffs,
VS.

KING COUNTY, a charter county of the
State of Washington, and JOSH BALDI, in
his official capacity, and DOES 1 through
10, inclusive,

DEMAND FOR JURY TRIAL

Defendants

Oe Set Seer” Sener? “eer Senate” “eae” “mart “ar” “aap “maritima

 

COMES NOW Plaintiffs Amana Global Company and Hafid Tahraoui, appearing Pro
Se, and for causes of action against Defendant, complain and allege as follows:
A. PARTIES
1. Plaintiff Amana Global Company ("Amana") is a sole proprietorship company
organized under the laws of the State of Washington and doing business in King County.
2. Plaintiff Hafid Tahraoui ("Tahraoui"), owner of Amana, is an individual and
resident of King County, Washington. Amana and Tahraoui are referred to as Plaintiff.

|
VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 2 of 11

3. Defendant King County ("County") is a charter county of the State of
Washington.

4. Defendant Josh Baldi (“Baldi”) is the director for the King County water and
land resources division. Defendants County and Baldi are referred to them collectively as
“County”.

4. Defendants Does 1 through 10 are as yet unknown individuals who, upon
information and belief, may bear some liability for Plaintiffs' losses. The true names or
capacities of Defendants Does 1 through 10 are unknown to Plaintiffs who therefore sue
such defendants by such fictitious names and will amend this Complaint to show their true
names and capacities when ascertained.

B. JURISDICTION AND VENUE

8. This is an action for injunctive relief and damages pursuant to 42 U.S.C. §
1983 based upon the continuing violations of Plaintiffs’ rights under the Fourth, Fifth and
Fourteenth Amendments to the United States Constitution. This Court has federal question
jurisdiction over this action pursuant to 28 U.S.C. § 1331, 28 U.S.C. § 1343(a)(3), and 28
U.S.C. § 1367.

9. This Court has personal jurisdiction over the parties and venue is proper in
this District and Division pursuant to 28 U.S.C. § 1391 because all parties are residents of
and/or conduct business in this District, and the events giving rise to this action occurred in
this District.

C. FACTUAL ALLEGATIONS

10 In or around June 2014, the County, by and through its Water and Land

Resources Division ("WWLRD") and acting as agent foy the District, started planning to

|
VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 3 of 11

construct the Lower Russell Levee Setback Project (the "Project") located in Kent,
Washington. The Project required the acquisition of several real properties, including the
property owned by Bob Lee, located at 22230 Russell Road in Kent, Washington (the
"Property").

11. In September 2014, the County entered into formal negotiations with Bob Lee
to acquire his Property for the Project. The Property is a large commercial warehouse
space with an outdoor storage yard occupied by eleven business tenants including Amana.

12. Plaintiff is a small business owner specializing in retail and wholesale for
industrial equipment and supply. Plaintiff leases part of the warehouse and the yard space
(the "Premises") for its business operations on the Property under a long-term lease
agreement with the owner Bob Lee.

13. In May 2016, the County signed a purchase agreement to acquire the
Property, including where Plaintiffs Premises are located. Said agreement was finalized on
August 30, 2016, and the County became the new owner of the Property subject to
Plaintiffs lease agreement.

14. On July 21, 2016, the County informed Amana and all other tenants on the
Property that it was in the process of acquiring the Property for the Project and that it would
be necessary for all tenants to vacate the Property. Prior to this date, Plaintiff and the other
tenants were unaware that the County was going to acquire the Property.

15. Immediately after, Universal, acting as agent for the County, which was hired
to manage the relocation of all tenants, informed Amana that the Property had been
acquired by condemnation or the threat of condemnation, thereby terminating Amana’s

leqse and informed Amana that it needed to vacate the premises.

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 4 of 11

16. | Upon learning that its lease had been terminated and of the need to vacate,
Plaintiff had no choice but to shut down its business operations and start preparing to move
out. Because of the complexity and enormity of Amana's relocation, it was expected that its
move would take three to four months to complete.

17. |The County informed Plaintiff that it was entitled to relocation benefits which
would be paid for by the County. For the following months, Plaintiff was standing by ready
to move out, however the relocation benefits were not ready and available, thereby
delaying Plaintiff's move.

18. Plaintiff complained multiple times to the County about the unreasonable
delay in processing Amana's relocation entitlement and requested the benefits be made
available to him as soon as possible so Amana could vacate its premises.

19. On June 1, 2017, The County issued a final determination summarizing the
relocation benefits amount offered to Plaintiff.

20. __In or around the end of June 2017, at which time Plaintiff had already made
plans to start its move the following month, Plaintiff discovered for the first time that the
Property was acquired by the County through voluntary sale, without use of condemnation
or the threat of condemnation, and Plaintiffs lease was still valid. Immediately after, Plaintiff
demanded from the County compensation for Amana's leasehold value and lost business
income as a result of the County and Universal’s false claim that Amana’s lease was
terminated.

21. At first, the County indicated its willingness to correct any wrongdoing it may

have caused as quickly as possible so Amana could relocate and resume its business

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 5of11

operations. Later however, the County made a lowball offer to Tahraoui for Amana's
leasehold value and refused any meaningful discussion about its offer.

22. In February 2018, after Tahraoui refused the County's offer, the County
started a series of acts of retaliation and harassment in order to force Amana to vacate its
premises. Specifically, the County demanded close to $60,000 in back rent and penalties to
be paid within 5 days, and that all the material staged for the move-out be cleared out of
the area not under its lease. The County also wanted to inspect Amana's warehouse space
to see if there were any building code violations. The County caused Amana's business
inventory to be exposed to theft resulting in over $60,000 in stolen and damaged property.
When all these tactics did not work, the County decided to pursue condemnation as its last
tactic to remove Amana from the premises.

23. Despite repeated requests from Tahraoui, the County refused to engage in
any negotiations to resolve the dispute.

24. On July 11, 2018, the County Defendants brought a condemnation action to
condemn Amana's leasehold interest.

25. On November 12, 2019, Plaintiff's leasehold was condemned, appropriating
title to the County.

26. On November 22, 2019, the County served a 30-day notice requiring the
Plaintiff to vacate because his lease was condemned. The County did not provide the 90-
day notice required under 49 CFR 24.203(c). Also, the County did not provide any
relocation assistance as required under the Unform relocation act.

27. On December 11, 2019, Plaintiff requested an appeal from the County

regarding the County failure to provide reloeatim assistance and 90-day notice.

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 6 of 11

28. On January 15, 2020, the County filed an unlawful detainer action to evict the
Plaintiff.

29. On January 29, 2020, Plaintiff requested a formal appeal under 49 CFR
24.10, for failure to provide 90-day notice and relocation assistance.

30. On March 13, 2020, the County refused to provide an appeal to Plaintiff.

31. On June 17, 2020, the County promised the Plaintiff to pay relocation
assistance.

32. On August 1, 2020, Plaintiff leased new warehouse in Chehalis, WA to
relocate his business based on the County's promise to pay for relocation assistances.

33. On February 11, 2021, the County refused to provide relocation assistance as
promised and set a hearing for the eviction of the Plaintiff.

34. On March 12, 2021, the writ of restitution was issued for the eviction of the
Plaintiff. Despite the writ had already expired, the sheriff executed the writ and the Plaintiff
was evicted on May 10, 2021. The Plaintiff was excluded out of his entire business and
everything is sized by the County.

35. | The County has seized Plaintiff's property and refused to let Plaintiff access
his property.

D. CAUSES OF ACTION
FIRST CAUSE OF ACTION
Preemption and Injective relief.
36. Plaintiffs reallege and incorporate herein by this reference each and every

allegation in the preceding paragraph of this Complaint as though fully set forth herein.

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 7 of 11

37. Plaintiff is a displaced person entitled to a 90-day notice under 49 CFR
24.203(c). County is required to comply with the uniform relocation act. 42 U.S.C. 4601.

38. Plaintiff is entitled to relocation assistance under 42 U.S.C. 4601 et seq.

39. | The County brought an unlawful detainer to evict Plaintiff without providing a
90-day notice and the relocation assistance.

40. Under the Supremacy Clause, 49 CFR 24.203(c) preempts RCW
59.12.030(1). Specifically, the County was required to provide a 90-day notice before
bringing an unlawful detainer action to evict the Plaintiff who qualified as a displaced
person.

41. Under the Supremacy Clause, the uniform relocation act preempts the
unlawful detainer statute Ch. 59.12 RCW. Specifically, the County is required to comply
with 49 U.S.C 4622-25 before bringing an unlawful detainer.

42. The County violated Plaintiff's right guarantee under the Supremacy Clause

43. Plaintiff is entitled to an immediate injunction requiring Defendants to stop
further execution of the writ of restitution and restore possession to Plaintiff.

SECOND CAUSE OF ACTION
Deprivation of Procedural Due Process U.S. Const. Amend. XIV

44. Plaintiffs reallege and incorporate herein by this reference each and every
allegation in the preceding paragraph of this Complaint as though fully set forth herein.

45. The Fourteenth Amendment to the United States Constitution, enforceable
pursuant to 42 U.S.C. § 1983, provide for right to Procedural Due Process.

46. Plaintiffs are entitled to relocations benefits under federal and state laws.

State statutes provide that displaced Rersons are entitled to relocation assistance from P

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 8 of 11

state agency displacing them. See Ch. 8.26 RCW. Defendants also informed Plaintiffs of
their eligibility for relocation assistance. Thus, Plaintiffs’ have an interest in relocation
benefits protected by state law.

47. Defendants informed Plaintiffs in writing that they must relocate. They then
refused to pay relocation benefits and subsequently declared that Plaintiffs were not eligible
for relocation benefits. Thus, the City's actions caused the deprivation of Plaintiffs' interests
and were arbitrary and capricious.

48. Plaintiffs requested in writing an expedited appeal to defend their right to
relocation benefits, but Defendants refused to respond.

49. Plaintiffs were entitled to a meaningful opportunity to be heard and defend
against Defendants decision to deny them relocation benefits.

50. Defendants violated Plaintiffs’ right to procedural due process guaranteed
under the Fourteenth Amendments.

51. As aresult of County Defendants’ actions, Plaintiffs have been damaged in an
amount to be proven at trial.

SECOND CAUSE OF ACTION
Deprivation of Equal Protection U.S. Const. Amend. XIV

52. ‘Plaintiffs reallege and incorporate herein by this reference each and every
allegation in the preceding paragraph of this Complaint as though fully set forth herein.

53. The Fourteenth Amendment to the United States Constitution, enforceable
pursuant to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its

jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 9 of 11

54. The County treated Plaintiff differently than other similarly situated persons.
Over a dozen businesses were displaced because of the same project as the Plaintiff. The
County however compensated those businesses for their relocation benefits without any
disagreement or adversarial reaction.

95. The County acted out of discriminatory animus toward the Plaintiff because
he complained about the County's violations to his rights under the URA.

56.  Atall times, the County Defendants acted under color of the law.

57. Plaintiffs were damaged in an amount to be proven at trial and are entitled to
recover their damages under 42 U.S.C. § 1983 and the Fifth and Fourteenth Amendments.
FOURTH CAUSE OF ACTION
Unreasonable Seizure in violation of the Fourth Amendment

58. Plaintiffs reallege and incorporate herein by this reference each and every
allegation in the preceding paragraph of this Complaint as though fully set forth herein.

59. The County Defendants violated Plaintiffs’ Fourth Amendment rights to be
free from unreasonable seizure of their property by depriving them out of their business
property without due process of law.

60. Plaintiff are informed and believe that the acts of the County Defendants were
intentional.

61. Asa direct and proximate consequence of these unlawful acts, Plaintiffs have
suffered and continue to suffer loss of their property and are entitled to compensatory

damages for their property injury.

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 10 of 11

REQUEST FOR RELIEF

Plaintiffs incorporate the preceding paragraphs by reference herein.

WHEREFORE, Plaintiffs seek the following relief:

1. Enter a temporary and preliminary injunction requiring that Defendants
immediately stop all execution of the writ of restitution.

2. Punitive damages against Defendants sufficient to punish them and to deter
further wrongdoing.

3. An award of injunctive relief to immediately stop the appropriation of Amana's
leasehold interest.

4. Granting of declaratory relief and specifically declaring that the Judgment

5. Reasonable attorneys’ fees and costs, pre- and post-judgment interest as
provided by law; and

6. Such other and further relief as the Court deems just and proper.

JURY DEMAND
Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs request a trial by
jury of any issues so triable by right.

DATED this 13 day of May 2021.

/S/ Hafid Tahraoui
Hafid Tahraoui

Appearing Pro Se
on behalf of Plaintiffs
P.O. Box 88764
Seattle, WA 98138

 

hafid1416@yahoo.com
—_—_— a ee
— > |
~~, at ae
ae

VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:21-cv-00637-RSM Document1 Filed 05/13/21 Page 11 of 11

VERIFICATION
I, Hafid Tahraoui, am the Plaintiff in the above-entitled action, and am the owner of
Amana Global Company. | have read the foregoing complaint and know the contents
thereof. The same is true of my own knowledge, except as to those matters which are
therein alleged on information and belief, and as to those matters, | believe it to be true.
| declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.

Executed this 13" day of May 2021, in Kent, Washington.

4S/ Hafid Tahraoui
Hafid Tahraoui

|
VERIFIED COMPLAINT FOR
CIVIL RIGHTS VIOLATIONS - 11

 
